 Case 2:21-cv-00210-JLB-NPM Document 1 Filed 03/11/21 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

                                             CASE NO:

 Cesar Silva,

        Plaintiff

         v.

 Lee County, Florida,

        Defendant.
                                        /

                          COMPLAINT FOR INJUNCTIVE RELIEF

        Plaintiff, CESAR SILVA (“Plaintiff” or “Mr. Silva”), files the following Complaint for

 Injunctive Relief against Defendant, LEE COUNTY, FLORIDA, for denying Plaintiff’s use and

 access of public facilities, in violation of the Americans with Disabilities Act (“ADA”) and

 alleges as follows:

                                            INTRODUCTION

       1.       This discrimination action is brought by Plaintiff, CESAR SILVA – a disabled

military veteran who has been denied equal access of public accommodations and amenities in Lee

County, Florida (“the County” or “Lee County”). Title II of the ADA protects the right of a

disabled individual to have a service animal in public accommodations and facilities. Mr. Silva

contends that the County has violated his rights under the ADA by posting a sign at San Carlos

Bay – Bunche Beach Preserve (“Bunche Beach”) that states “No Pets or Service Animals” and

refusing Mr. Silva and his service dog, Sophia, access to this public land. This constitutes a failure

to accommodate under the ADA. Mr. Silva brings this action pursuant to the Americans with

Disabilities Act, as amended, 42 U.S.C. § 12101 et seq., to obtain injunctive relief, attorneys’ fees



                                                  1
 Case 2:21-cv-00210-JLB-NPM Document 1 Filed 03/11/21 Page 2 of 10 PageID 2




and litigation costs.

         2.      On July 26, 1990, Congress enacted the Americans with Disabilities Act

(hereinafter “ADA”), and specifically found, inter alia, that:

         (i)      Some 43,000,000 Americans have one or more physical or mental disabilities,
                  and this number is increasing as the population as a whole is growing older;

         (ii)     Historically, society has tended to isolate and segregate individuals with
                  disabilities and despite some improvements such forms of discrimination against
                  individuals with disabilities continue to be a serious and pervasive social
                  problem;

         (iii)    Discrimination against individuals with disabilities persists in such critical areas
                  of employment;

         (iv)     The continuing existence of unfair and unnecessary discrimination and prejudice
                  denies people with disabilities the opportunity to compete on an equal basis and
                  to pursue opportunities for which our free society is justifiably famous and costs
                  the United States billions of dollars in unnecessary expenses resulting from
                  dependency and non-productivity.

 42 U.S.C. § 12101(a)(1)-(3), (5), and (9).

        3.       Congress explicitly set forth the purpose of the ADA; to wit:

         (i)      Provide a clear and comprehensive national mandate for the elimination of
                  discrimination against individuals with disabilities;

         (ii)     Provide strong, consistent, enforceable standards addressing discrimination
                  against individuals with disabilities; and

         (iii)    Invoke the sweep of congressional authority, including the power to enforce the
                  fourteenth amendment and to regulate commerce, in order to address the major
                  areas of discrimination faced day-to-day by people with disabilities.

 42 U.S.C. §§ 12101(b)(1)(2) and (4).

                           PARTIES, JURISDICTION, AND VENUE

          4.     Plaintiff, CESAR SILVA, is a resident of Lee County, Florida, over the age of 18

years, and otherwise sui juris.




                                                   2
 Case 2:21-cv-00210-JLB-NPM Document 1 Filed 03/11/21 Page 3 of 10 PageID 3




           5.    At all times material hereto, Defendant, Lee County, is and was a political

subdivision of the State of Florida located in Southwest Florida.

       6.        During all times material hereto, Defendant, Lee County, was a covered public entity,

as defined by 42 U.S.C. § 12111(2) and 42 U.S.C. § 12131(1)(b).

       7.        All acts and omissions giving rise to this dispute took place within Lee County,

Florida.

       8.        Jurisdiction is proper within the Middle District of Florida pursuant to 28 U.S.C. §§

1331 and 1337.

       9.        Venue is proper within the Middle District of Florida pursuant to 28 U.S.C. §

1391(b).

                                        GENERAL ALLEGATIONS

           10.   Plaintiff is a disabled military veteran who resides in Lee County, Florida.

           11.   During all material times hereto, Plaintiff has suffered from a traumatic brain

injury, post-traumatic stress disorder (“PTSD”), and chronic and acute back pain, which

substantially limit his ability to walk. Mr. Silva also has Neuropathy in his left hand and has had

surgeries performed on both of his ankles which further limits his mobility. These conditions

individually and collectively constitute a bona fide disability under the ADA, as Mr. Silva is

physically impaired and his major life activities are substantially limited because of his physical

impairment.

       12.       Mr. Silva requires the use of a walker and cane in order to mobilize himself.

       13.       Mr. Silva also requires the use of his service animal – an 8-year-old German

Shepherd dog named Sophia.

       14.       Sophia has been trained through Guardian Angels Medical Service Dogs, Inc. and




                                                   3
 Case 2:21-cv-00210-JLB-NPM Document 1 Filed 03/11/21 Page 4 of 10 PageID 4




has received over 1,500 hours of training in obedience, socialization, desensitization, public access

training and advanced skill work. Sophia qualifies as a service animal under the ADA and Florida

law.

          15.    Sophia assists Plaintiff in walking, and further assists Plaintiff by picking up objects

that Plaintiff drops (because Plaintiff cannot bend down), and alerts others when Plaintiff requires

emergency assistance, and “shields” Plaintiff from large crowds by making a barrier between

Plaintiff and the crowd.

          16.    Service animals like Sophia are working animals intended to perform specific tasks

related to an individual’s disability.

          17.    Plaintiff keeps Sophia on a leash and maintains control of Sophia at all times.

          18.    Service animals, as defined under the ADA, may accompany their handler into

public areas of accommodation, including airplanes and restaurants, without additional fees that

might otherwise be associated with an accompanying animal companion.

          19.    Under the ADA, a “service animal” is an animal trained to do work or perform tasks

for an individual with a disability.

          20.    The ADA does not limit the tasks a service animal may perform.

          21.    The ADA specifically permits service animals such as Sophia to help individuals

with physical, psychiatric and neurological disabilities. See 28 C.F.R. § 36.104; 28 C.F.R. §

35.104.

                DEFENDANT DENIES PLAINTIFF PUBLIC ACCOMODATION

          22.    In September 2020, Plaintiff moved to Cape Coral, Florida, within Lee County.

          23.    Plaintiff attempted to visit and enjoy use of public land at Bunche Beach in or

around February 2021 with his service animal, Sophia. Plaintiff wishes to visit this particular land




                                                    4
 Case 2:21-cv-00210-JLB-NPM Document 1 Filed 03/11/21 Page 5 of 10 PageID 5




to enjoy use of the beach and to take photographs of the area as Lee County advertises it as offering

“great photographic opportunities from the flora and fauna to fantastic sunsets.”

       24.     However, Lee County has imposed an overly broad ban on all pets at Bunche

Beach. Lee County has made its ban on all pets known on its public website which shows the

following:




See www.leegov.com/parks/beaches/bunche (last visited Feb. 26, 2021).

       25.     Not only does Lee County ban all pets at Bunche Beach, but it also bans all service

animals. Plaintiff encountered the following notice on his attempted to visit to Bunche Beach in

February 2021:




                                                 5
 Case 2:21-cv-00210-JLB-NPM Document 1 Filed 03/11/21 Page 6 of 10 PageID 6




       26.     Lee County’s ban on service animals prevents Plaintiff and other disabled

individuals who require the use of a service animal from accessing and enjoying the public land at

Bunche Beach.

       27.     Lee County’s ban on service animals violates federal regulations promulgated in

connection to the ADA, which state the following:

               Individuals with disabilities shall be permitted to be accompanied
               by their service animals in all areas of a public entity’s facilities
               where members of the public, participants in services, programs or
               activities, or invitees, as relevant, are allowed to go.

28 C.F.R. § 35.136(g).

       28.     Neither Plaintiff nor Sophia were a direct threat to Bunche Beach when Plaintiff

attempted to visit Bunche Beach in February 2021.

       29.     Defendant failed to make an individualized inquiry and assessment as to the nature,




                                                6
    Case 2:21-cv-00210-JLB-NPM Document 1 Filed 03/11/21 Page 7 of 10 PageID 7




duration, and severity of any risk service animals would create at Bunche Beach.

          30.     Lee County has denied Plaintiff’s right to bring Sophia to places of public

accommodation owned or operated by the county.

          31.     Plaintiff intends on returning to Bunche Beach as soon as the county changes its

unlawful policy and allows Plaintiff to visit with his service animal.

                COUNT I – DISPARATE IMPACT UNDER TITLE II OF THE ADA

          32.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 31 as though fully set

forth herein.

          33.     Plaintiff satisfied all necessary conditions precedent prior to filing this Complaint.1

          34.     During all times material hereto, Plaintiff was disabled, and therefore was a

qualified individual under the ADA.

          35.     Lee County’s ban on service animals at Bunche Beach has a disproportionate

adverse effect on disabled individuals because it prohibits them from accessing public

accommodations and/or amenities that are available to non-disabled individuals who do not require

the use of a service animal.

          36.     Plaintiff and Sophia do not present a bona fide direct threat to the health or safety

of others at the Bunche Beach.

          37.     Plaintiff has suffered from irreparable harm because Lee County deprived him of

his federal statutory right against discrimination by a public entity. More specifically, Lee County

blocked his access to Bunche Beach because he is disabled and cannot enter without his service

animal.



1
  Title II of the ADA incorporates the enforcement procedures of the Rehabilitation Act which do not require
exhaustion of administrative remedies. See Bledsoe v. Palm Beach County Soil & Water Conservation Dist., 133 F.3d
816, 824 (11th Cir. 1998).



                                                       7
 Case 2:21-cv-00210-JLB-NPM Document 1 Filed 03/11/21 Page 8 of 10 PageID 8




       38.     Plaintiff has no adequate remedy at law.

       39.     As a result, Mr. Silva suffered and will continue to suffer damages, and is entitled

to an award of all relief available under the ADA, including immediate injunctive relief, and all

attorney’s fees and costs.

       WHEREFORE, Plaintiff, CESAR SILVA, demands judgment be entered in his favor

against Defendant, LEE COUNTY, FLORIDA for violations of the Americans with Disabilities

Act, and seeks an award including, but not limited to: (a) injunctive relief against the Defendant,

its agents and employees, from discriminating against Mr. Silva and similarly situated disabled

individuals; (b) requiring Lee County to immediately remove the “No Service Animal” signs at

Bunche Beach and allowing Mr. Silva to visit Bunche Beach with his service animal; (c)

reasonable attorney’s fees and costs, and any other relief as this Court may deem just and

appropriate under the circumstances.

   COUNT II – INTENTIONAL DISCRIMINATION UNDER TITLE II OF THE ADA

       40.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 31 as though fully set

        forth herein.

       41.     Plaintiff satisfied all necessary conditions precedent prior to filing this Complaint.

       42.     During all times material hereto, Plaintiff was disabled, and therefore was a

qualified individual under the ADA.

       43.     Plaintiff and Sophia do not present a bona fide direct threat to the health or safety

of others at the Bunche Beach.

       44.     Lee County’s intentional posting of signs prohibiting service animals at Bunche

Beach has fostered a widespread practice of blatant discrimination against those disabled

individuals such as Mr. Silva who require the use of service animals.




                                                 8
 Case 2:21-cv-00210-JLB-NPM Document 1 Filed 03/11/21 Page 9 of 10 PageID 9




          45.    Plaintiff has suffered from irreparable harm because Lee County deprived him of

his federal statutory right against discrimination by a public entity. More specifically, Lee County

blocked his access to Bunche Beach because he is disabled and cannot enter without his service

animal.

          46.    Plaintiff has no adequate remedy at law.

          47.    Plaintiff is entitled to recover his reasonable attorneys’ fees and costs pursuant to

29 U.S.C. § 794a(b).

          WHEREFORE, Plaintiff, CESAR SILVA, demands judgment be entered in his favor

against Defendant, LEE COUNTY, FLORIDA for violations of the Americans with Disabilities

Act, and seeks an award including, but not limited to: (a) injunctive relief against the Defendant,

its agents and employees, from discriminating against Mr. Silva and similarly situated disabled

individuals; (b) requiring Lee County to immediately remove the “No Service Animal” signs at

Bunche Beach and allowing Mr. Silva to visit Bunche Beach with his service animal; (c)

reasonable attorney’s fees and costs, and any other relief as this Court may deem just and

appropriate under the circumstances.


                                  DEMAND FOR JURY TRIAL

           Plaintiff, CESAR SILVA hereby requests and demands a trial by jury on all appropriate

 claims set forth within this Complaint.

           Dated this 11th day of March 2021.




                                                   9
Case 2:21-cv-00210-JLB-NPM Document 1 Filed 03/11/21 Page 10 of 10 PageID 10




                                               Respectfully Submitted,

                                               USA EMPLOYMENT LAWYERS –
                                               JORDAN RICHARDS, PLLC
                                               805 Broward Blvd. Suite 301
                                               Fort Lauderdale, Florida 33301
                                               Ph: (954) 871-0050
                                               Counsel for Plaintiff

                                               By: /s/ Jordan Richards, Esquire
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372
                                               JAKE BLUMSTIEN, ESQUIRE
                                               Florida Bar No. 1017746
                                               jordan@jordanrichardspllc.com
                                               melissa@jordanrichardspllc.com
                                               jake@jordanrichardspllc.com



                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on March 11,

2021.

                                               By: /s/ Jordan Richards, Esquire
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372

                                   SERVICE LIST:




                                          10
